Title: From John Quincy Adams to Thomas Boylston Adams, 14 June 1812
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 31.
My Dear Brother.
St: Petersburg 14. June 1812

I have not received from you any letter of later date than that of 29. Feby. but I learn from a Boston Newspaper of 12. March that your fears for you youngest child were unhappily too well founded—Most sincerely and deeply do I sympathize with you upon this afflicting bereavement; and I pray that it may be made instrumental to you, and to your partner, and to us all in the only way by which good is derivable from such dispensations, by weaning us from undue attachment to the momentary existence of this life, and by reconciling us to a change which in the lapse of a few sands more or less must await us all.
For many months I have not made any observations in my letters, relating to my concerns under your management—As your Avocations had become so numerous and so frequent that the residence of my Sons in your family would have been inconvenient to you, and as their means of pursuing their Studies at Atkinson were more regular and uninterrupted than they could have been at Quincy, I am satisfied at their removal thither—If as it now appears to me more than probable, it should be found impracticable to send them to me this year, my hope and expectation is to return to them and to all my friends the next—But among the uncertainties in the midst of which it is my lot to live, continual suspense where and when my steps shall turn next is not the least painful and perplexing.—By the next Autumn I hope however to have some settled grounds upon which to determine, it they should not come out this year, what directions to give concerning them for the rest.
Not having yet received your last years Account, I am unable to conjecture how the balance of Cash in your hands will be at the receipt of this—One of your latest Letters has not made me sanguine in my expectations, but I trust you will have it in your power, to pay to my father six hundred dollars, on my Account, and to take his receipt for so much, it being for a dividend of one shilling in the pound, of the Effects of Bird, Savage and Bird, at London, declared in March last, and for which Mr Samuel Williams has authorized me to draw upon him to the Amount of £173 Sterling.—If however it should so happen that on receiving this, you should not be in funds to make this payment, you may either sell any Bridge or Turnpike Stock to raise money for the payment, or you may add it to the amount of my debt to my father upon which you pay him quarterly interest; and this additional interest to commence from the day you receive this letter—Let either of these alternatives be at my fathers own option, and pray him to make the option most suitable to his own convenience without regard to mine.
It is possible that Coll: Smith or his brother Mr Justus Smith, may make a remittance to you of a sum of money for the account of his son now with me—In that case it will of itself furnish you with funds more than sufficient for this payment of six hundred dollars—If you should receive from either of them any money on this account, you will please to give a receipt for it, as money, for the amount of which I am to be accountable to Mr William Steuben Smith, here—The money itself you will apply either to the payment to my father just mentioned, or in any other manner for my Account, and in the most advantageous manner for my interest.—You will give me the most immediate notice on receiving the money, as I have engaged to pay Mr Smith its equivalent here—You will of course understand that any such remittance to you will not be on account of my own demand upon Mr Justus Smith, according to his note to me which you have in your hands.
Within the last week, the first arrival from the United States at Cronstadt, for the present Season occurred; and the arrivals amount already to nearly twenty—The French as well as the Danish Governments have declared with sufficient formality the they will consider, and take and condemn as English property, or as having forfeited all claim to neutrality every vessel and Cargo, which shall have recurred to the protection of an English Convoy; and it is said there are French Privateers if not Danish Gun-Boats, ready to seize and carry in every vessel passing the Sound without an English or a Swedish Convoy.—How the French and Danes consider the vessels under Swedish Convoy I have not yet heard; but the Swedish Convoys have small respect for French privateers.—They have taken several of them and sent them into the Swedish Ports—The Swedish Convoys have orders to protect all neutral and particularly American vessels.
The general expectation for the last six months has been that a Peace between Russia and England would have been concluded before the opening of the Navigation; or at least that vessels under the English flag would have been freely admitted here. This change however has not yet taken place—It may happen from day to day; and according to every probability must happen very shortly—But this Season is already so far advanced, and so much time must pass before the removal of the prohibitions can be made known in England, that there will be only a short part of the Summer during which English ships will be admissible.
I mentioned to you in my last, that Captain Henry had forwarded to me your letter of Introduction from Paris—I presume that when you wrote it you were not informed of the Communications he had made to the U.S. Government—Some notice has been taken of these in the British Parliament—Lord Liverpool in the House of Peers and Lord Castlereagh in the house of Commons, admitted that Henry had been employed by Sir James Craig and did not contest the authenticity of any part of the Correspondence.—They made Sir James Craig the Scape Goat, for he had died just in time to make no reply—They knew nothing of Henry’s Mission untill after his recall and then had expressed no particular disapprobation of it—But they protested they had not intentions to promote a separation of the United States—Their treachery like their piracy was only incidental!
You will easily judge that Captain Henry’s Negotiation was no surprize to me—Though I believe I never saw him personally yet I had too long perceived traces of treasonable sympathy between Boston and the British Government in America, not to have been convinced that it existed, not only before this detection but even before Henry’s honest expedition in 1809. More of this, perhaps, hereafter—Ever your’s

A.